Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement%%%%
The information disclosure statement(s) were (IDS) submitted on **** . The submission complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.
35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


-Claim(s) 1, 3, 6-8, 11-13, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindgärde et al. (US 20160117427).

    PNG
    media_image1.png
    708
    452
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    488
    496
    media_image2.png
    Greyscale

Claim 1
Lindgärde discloses:
1. A configurable controller (60) for controlling a physical plant (10) having associated therewith a plurality of actuators (Para [0030]) for controlling operation of the physical plant and a plurality of sensors (50, 52, 54, 56, 58) for observing a plurality of characteristics of the physical plant operations, the configurable controller comprising: 
a state observer (Para [0030] and 60; The ECU 60 performs the function of the state observer, low level controller and the ECU) configured to capture a current state of the physical plant by communication with the plurality of sensors; and 
a low level controller (Para [0030] and 60; The ECU 60 performs the function of the state observer, low level controller and the ECU) configured to control behavior of the physical plant using at least one of the plurality of actuators; and 
an engine control unit (ECU) (Para [0030] and 60; The ECU 60 performs the function of the state observer, low level controller and the ECU) coupled to the low level controller, the ECU configured for analyzing the state of health (SOH) (Para [0030] discloses that the ECU uses the signals to perform various computations to determine the status of the ICE which one of ordinary skill in the art would recognize as the state of health (SOH)) of the physical plant by:
a) using one or more models for the physical plant and the current state of the physical plant, estimating an operating value of a first parameter in the physical plant (Fig. 6, 308); 
b) using one of the plurality of sensors, measuring an operating value of the first parameter in the physical plant (Fig. 6, 302); and 
c) comparing the estimated value to the measured value for the first parameter to calculate a difference in the first parameter as a system residual (Fig. 6, 310); and 
repeating steps a), b), and c) to obtain a series of system residuals during a period of use of the physical plant (Para [0058] discloses that the steps may be repeated); and 
deriving a state of health (314, 316) from the series of system residuals.

Claim 3
Lindgärde discloses:
3. The configurable controller of claim 1 wherein the ECU is configured to store the SOH for later retrieval during maintenance operations on the physical plant (Para [0065] discloses that the residuals may possibly lead to actually provide a prediction for future service and maintenance.  Thus, one of ordinary skill in the art would recognize that the information must be stored to provide for future service and maintenance).

Claim 6
Lindgärde discloses:
6. The configurable controller of claim 1 wherein the low level controller is configured to use one or more target conditions to control behavior of the physical plant (Para [0030]), and the ECU is adapted to use the SOH to modify one or more of the target conditions used by the low level controller (Para [0030] discloses controlling various parts of the internal combustion engine in view of the received sensor signals which one of ordinary skill in the art would recognize as modifying the target conditions)).

Claim 7
Lindgärde discloses:
7. The configurable controller of claim 1, wherein the configurable controller is further configured to: 
store a plurality of SOH values over time (302), 
calculate an SOH trend (Para [0062]), and 
predict a time (318) to performance failure of one or more components of the physical plant.

Claim 8
Lindgärde discloses:
8. The configurable controller for claim 1, wherein the configurable controller is further configured to: 
determine, using the SOH whether a component of the physical plant reached a threshold for performance failure (Para [0059], 314); 
identify, or receive an indication of a reduction in performance of the physical plant (Para [0060], 316); and 
either: 
if the component has reached the threshold for performance failure, report to a user that the component is a candidate root cause for the reduction in performance (Para [0065] discloses providing a prediction for future service and maintenance which one of ordinary skill in the art would recognize as reporting to a user that the component has reached a threshold for performance failure); or 
if the component has not reached the threshold for performance failure, report to a user that the component is not a candidate root cause for the reduction in performance (Para [0065] discloses providing a prediction for future service and maintenance which one of ordinary skill in the art would recognize as reporting to a user that the component has not reached the threshold for performance failure).

Claim 11
Lindgärde discloses:
11. A method of operating a physical plant (10) and an associated configurable controller (60), the physical plant having a plurality of actuators (Para [0030]) for controlling operation of the physical plant and a plurality of sensors (50, 52, 54, 56, 58) for observing a plurality of characteristics of the physical plant operations, with the plurality of actuators and plurality of sensors operably linked to the configurable controller (Fig. 1), the method comprising: 
capturing a current state of the physical plant by communication with the plurality of sensors (Para [0030]); 
controlling behavior of the physical plant using at least the actuators (Para [0030]); 
analyzing a state of health (SOH) of the physical plant by: 
a) using one or more models for the physical plant, estimating an operating value of a first parameter in the physical plant (Fig. 6, 308); 
b) using a sensor, measuring an operating value of the first parameter in the physical plant(Fig. 6, 302);  
c) comparing the estimated value to the measured value for the first parameter to calculate a difference in the first parameter as a system residual (Fig. 6, 310);
repeating steps a), b) and c) to obtain a series of system residuals during a period of use of the physical plant (Para [0058] discloses that the steps may be repeated); and 
deriving the SOH (314, 316) from the series of residuals.

Claim 12
Lindgärde discloses:
12. A method comprising: using the method of claim 11 to store a plurality of SOH values over time (302), 
calculate an SOH trend (Para [0062]), and 
predict a time (318) to performance failure of one or more components of the physical plant.

Claim 13
Lindgärde discloses:
13. A method comprising: 
using the method of claim 11 to store one or more SOH values (Para [0065] discloses that the residuals may possibly lead to actually provide a prediction for future service and maintenance.  One of ordinary skill in the art would recognize that the information must be stored to provide for future service and maintenance); 
determining, using the SOH whether a component of the physical plant reached a threshold for performance failure (Para [0059], 314); 
identifying a reduction in performance of the physical plant (Para [0060], 316); and 
either: 
if the component has reached the threshold for performance failure, report to a user that the component is a candidate root cause for the reduction in performance (Para [0065] discloses providing a prediction for future service and maintenance which one of ordinary skill in the art would recognize as reporting to a user that the component has reached a threshold for performance failure); or 
if the component has not reached the threshold for performance failure, report to a user that the component is not a candidate root cause for the reduction in performance (Para [0065] discloses providing a prediction for future service and maintenance which one of ordinary skill in the art would recognize as reporting to a user that the component has not reached the threshold for performance failure).

Claim 15
Lindgärde discloses:
15. The method of claim 11 wherein the configurable controller stores the SOH in an on-board memory for later retrieval during maintenance operations on the physical plant (Para [0065] discloses that the residuals may possibly lead to actually provide a prediction for future service and maintenance.  One of ordinary skill in the art would recognize that the information must be stored to provide for future service and maintenance).

Claim 18
Lindgärde discloses:
18. The method of claim 11 wherein the step of controlling behavior of the physical plant using at least the actuators comprises using one or more target conditions to control behavior of the physical plant (Para [0030]), and the method further comprises the configurable controller using the SOH to modify one or more of the target conditions (Para [0030] discloses controlling various parts of the internal combustion engine in view of the received sensor signals (i.e. modifying the target conditions)).

35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindgärde et al. (US 20160117427) in view of Joshi et al. (ASSESSMENT OF CHARGE-AIR COOLER HEALTH IN DIESEL ENGINES USING NONLINEAR TIME SERIES ANALYSIS OF INTAKE MANIFOLD TEMPERATURE).

    PNG
    media_image3.png
    394
    507
    media_image3.png
    Greyscale

Claim 2
Lindgärde discloses:
2. The configurable controller of claim 1 wherein the physical plant is an internal combustion engine (10) having associated therewith a turbocharger (20) and a charge air cooler (CAC) (30), the plurality of sensors except including a CAC outlet temperature sensor, and the first parameter is the CAC outlet temperature.
However, Joshi teaches including a CAC outlet temperature sensor (Fig. 3 shows an Intake Manifold Temperature sensor that measures an outlet temperature of the CAC), and the first parameter is the CAC outlet temperature (One of ordinary skill in the art would recognize that Page 1 discloses that the first parameter is the CAC outlet temperature because Joshi states that the degradation was quantified by using boxplots and probability density functions of residuals generated by comparing intake manifold temperature of healthy and faulty charge air coolers.).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Joshi to use the CAC outlet temperature as the first parameter because it is important to monitor the health of the charge-air cooler so corrective action can be taken during the condition-based maintenance schedule (Page 2 Introduction First paragraph).

Claim 14
Lindgärde discloses:
14. The method of claim 11, wherein the physical plant is an internal combustion engine (10) having associated therewith a turbocharger (20) and a charge air cooler (CAC) (30), the CAC having an outlet (Fig. 1 shows an outlet) except 
Ref1XXXX discloses all of the essential features of the claimed invention except at which one of the plurality of sensors is positioned for sensing temperature of the CAC outlet, and the first parameter is the CAC outlet temperature.
However, Joshi teaches at which one of the plurality of sensors is positioned for sensing temperature of the CAC outlet (Fig. 3 shows an Intake Manifold Temperature sensor that measures an outlet temperature of the CAC), and the first parameter is the CAC outlet temperature (One of ordinary skill in the art would recognize that Page 1 discloses that the first parameter is the CAC outlet temperature because Joshi states that the degradation was quantified by using boxplots and probability density functions of residuals generated by comparing intake manifold temperature of healthy and faulty charge air coolers.).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Joshi to use the CAC outlet temperature as the first parameter because it is important to monitor the health of the charge-air cooler so corrective action can be taken during the condition-based maintenance schedule (Page 2 Introduction First paragraph).

Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindgärde et al. (US 20160117427) in view of Pontius (US 20040178895).
Claim 4
Lindgärde discloses:
4. The configurable controller of claim 1 except wherein the ECU is configured to transmit the SOH to a remote memory location for use in maintenance operations for the physical plant.
However, Pontius teaches wherein the ECU is configured to transmit the SOH to a remote memory location for use in maintenance operations for the physical plant (Para [0020] discloses that data may be compared, stored, and transmitted to provide better engine maintenance. One of ordinary skill in the art would recognize that once the data is transmitted it must be stored at a remote memory location so that the data may be used for maintenance).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Pontius to advantageously provide better engine maintenance by transmitting the SOH to a remote memory location for use in maintenance operations for the physical plant (Para [0020]).

Claim 16
Lindgärde discloses:
16. The method of claim 11 except wherein the step of storing the SOH includes the configurable controller transmitting the SOH for storage to a remote memory location for use in maintenance operations for the physical plant.
However, Pontius teaches wherein the step of storing the SOH includes the configurable controller transmitting the SOH for storage to a remote memory location for use in maintenance operations for the physical plant (Para [0020] discloses that data may be compared, stored, and transmitted to provide better engine maintenance. One of ordinary skill in the art would recognize that once the data is transmitted it must be stored at a remote memory location so that the data may be used for maintenance).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Pontius to provide better engine maintenance by transmitting the SOH to a remote memory location for use in maintenance operations for the physical plant (Para [0020]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 5, 9-10, 17,  and 19-20 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention. 
Regarding claims 5, 9-10, 17, and 19, Lindgärde et al. (US 20160117427) is representative of the art in this field. Lindgärde discloses:
5. The configurable controller of claim 1 wherein the low level controller is configured to use one or more boundary conditions to control behavior of the physical plant (Para [0045] discloses that the operating parameters are preferably selected such that they correspond to the operating parameters stored in the model which one of ordinary skill in the art would recognize as using the boundary conditions, such as choke and surge lines, to control the behavior of the physical plant.), 
However, in claims 5, 9, 17, and 19 the prior art does not disclose:
and the ECU is adapted to use the SOH to modify one or more of the boundary conditions used by the low level controller.
Examiner’s note: Xiao et al. (US 20160160868) discloses that at 234, method 200 includes retarding the surge line by adapting the current surge line to the right of the current surge line (Para [0049]).  Essentially, Xiao discloses using the current map by retarding the boundary condition (surge line), however, it does not disclose modifying the boundary condition.
Regarding claim 20, Joshi et al. (ASSESSMENT OF CHARGE-AIR COOLER HEALTH IN DIESEL ENGINES USING NONLINEAR TIME SERIES ANALYSIS OF INTAKE MANIFOLD TEMPERATURE)  is representative of the art in this field. Joshi discloses:
20. A vehicle (Introduction) comprising: 
an internal combustion engine (ICE) (Fig. 3 reproduced above) having associated therewith a plurality of actuators (Joshi does not explicitly disclose a plurality of actuators, however, one of ordinary skill in the art would recognize that an engine requires a plurality of actuators to operate) for controlling operation of the ICE and a plurality of sensors (Table 1) for observing a plurality of characteristics of ICE operations, the ICE including a compressor (Fig. 3 reproduced above shows a compressor) for compressing engine intake air, a charge air cooler (CAC) (Fig. 3 shows a CAC) having an inlet (Fig. 3) to receive compressed air from the compressor and an outlet (Fig. 3), and a CAC outlet temperature sensor (Fig. 3 shows an Intake Manifold Temperature sensor which measures the CAC outlet temperature.  Thus, one of ordinary skill in the art would recognize the IMT sensor as a CAC outlet temperature sensor); 
a configurable controller (Engine Control Module (ECM) Page 2 Experimental Setup) for controlling the ICE, operably coupled to the actuators and the sensors, the configurable controller including a state observer (The ECM is a state observer and receives the status information as listed in Table 1.  Thus, one of ordinary skill in the art would recognize the ECM as a state observer) configured to capture the current state of the ICE by communication with the plurality of sensors, a low level controller (The ECM is an engine control module.  Thus, one of ordinary skill in the art would recognize it as a low level controller) configured to control behavior of the ICE using at least the actuators, an engine control unit (ECU) (Joshi discloses that the model is suitable for fast-acting on-board diagnostics.  Thus, one of ordinary skill in the art would recognize that the ECM is used to analyze the SOH) coupled to the low level controller, 

    PNG
    media_image4.png
    386
    531
    media_image4.png
    Greyscale

a) using one or more models for the ICE, determining an estimated CAC outlet temperature (Annotated Fig. 11 A reproduced above shows the estimated (simulated) CAC outlet temperature.); 
b) using the CAC outlet temperature sensor, determining a measured CAC outlet temperature (Annotated Fig. 11 A shows the measured CAC outlet temperature.); 
c) comparing the estimated CAC outlet temperature to the measured CAC outlet temperature to calculate a difference (Annotated Fig. 11 B shows difference (residuals)) and storing the difference as a system residual (One of ordinary skill in the art would recognize that the residuals are stored to be able to develop Fig. 11 B); 
repeating steps a), b) and c) to obtain a series of system residuals during a period of use of the physical plant (Annotated Fig. 11 B shows a series of system residuals.); and 

However, in claim 20 the prior art does not disclose:
the ECU configured for analyzing the state of health (SOH) of the compressor by and
deriving the SOH of the compressor from the series of residuals.
Examiner’s Note: As discussed in Joshi, Joshi uses the residuals derived from the estimated and actual CAC outlet temperatures to determine the Charge-Air Cooler Health and not the Compressor SOH.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746